HEDRICK, Chief Judge.
Defendant-corporation’s sole argument on appeal is that the trial court committed reversible error by declaring the corporation’s withdrawal of dedication of a portion of New Bern Way void. Defendant contends the withdrawal was valid because “the street had not been actually opened and used in more than thirty-two years, and the plaintiff-appellee did not accept dedication of the street until one year after the defendant-appellant recorded the withdrawal. . . .” We disagree.
Where land is “sold and conveyed by reference to a map or plat which represent [sic] a division of a tract of land into subdivisions of streets and lots, such streets become dedicated to the public use. . . .” Steadman v. Pinetops, 251 N.C. 509, 515, 112 S.E.2d 102, 107 (1960). When an individual owner of land subdivides it and sells it by block- and lot number with reference to a plat showing streets therein, he and those who claim through him retain the fee interest in the streets while the owners of lots adjacent to the street have only an easement. Russell v. Coggin, 232 N.C. 674, 62 S.E.2d 70 (1950). The only circumstance under which adjacent lot owners may be deemed to own any right, title or interest in a dedicated street, other than an easement, is where the street was dedicated by a corporation which has become nonexistent. Id.; G.S. 136-96.
G.S. 136-96 allows withdrawal of dedication of land if the property is not actually opened and used by the public within fifteen years after the dedication. The filing of such withdrawal, however, must ordinarily be done by “the dedicator or some one or more of those claiming under him . . .” rather than the owner of property adjacent to the dedicated land. Id. In the present case, the original developer of the Asbury Beach subdivision (an individual rather than a corporation) dedicated the property in question for public use when he recorded plats of the area in Deed Book 16, Page 530, Carteret County Registry. Consequently, only he or one claiming an interest in the streets through him had standing to withdraw dedication. Defendant, as an adjacent lot owner, lacked such standing, and the trial court properly declared his attempted withdrawal of dedication void.
The judgment of the trial court is affirmed.
*658Affirmed.
Judges Phillips and Duncan concur.